                                        Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 1 of 9




                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7                                                    Case No. 19-md-02918-MMC
                                         IN RE: HARD DISK DRIVE                        Case No. 20-cv-1217-MMC
                                  8      SUSPENSION ASSEMBLIES
                                         ANTITRUST LITIGATION
                                  9                                                    ORDER GRANTING IN PART AND
                                                                                       DENYING IN PART DEFENDANTS'
                                  10                                                   MOTION TO DISMISS SEAGATE
                                                                                       PLAINTIFFS' AMENDED COMPLAINT
                                  11

                                  12     This Document Relates to:
Northern District of California
 United States District Court




                                  13
                                         SEAGATE TECHNOLOGY LLC, et al.,
                                  14          Plaintiffs,
                                  15       v.
                                         HEADWAY TECHNOLOGIES, INC.
                                  16
                                              Defendants.
                                  17

                                  18

                                  19          Before the Court is the "Motion to Dismiss Seagate's Amended Complaint," which
                                  20   motion was filed October 21, 2020, by defendants NHK Spring Co., Ltd., NHK
                                  21   International Corporation, NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan)
                                  22   Co, Ltd., NAT Peripheral (H.K.) Co., Ltd., TDK Corporation, Magnecomp Precision
                                  23   Technology Public Co, Ltd., SAE Magnetics (H.K.) Ltd., Headway Technologies, Inc., and
                                  24   Hutchinson Technology Inc. Plaintiffs Seagate Technology LLC, Seagate Technology
                                  25   (Thailand) Ltd., Seagate Singapore International Headquarters Pte. Ltd., and Seagate
                                  26   Technology International (collectively, "Seagate Plaintiffs") have filed opposition, to which
                                  27   defendants have replied. Having read and considered the papers filed in support of and
                                  28
                                        Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 2 of 9




                                  1    in opposition to the motion, the Court rules as follows.1

                                  2           By order filed August 26, 2020 ("August 26 Order"), the Court dismissed all claims

                                  3    asserted against Headway Technologies, Inc. ("Headway") in Seagate Plaintiff's initial

                                  4    complaint, and, as to the remaining defendants, dismissed Count IV, alleging an antitrust

                                  5    claim under Minnesota law, and Count V, alleging a breach of contract claim. Seagate

                                  6    Plaintiffs were afforded leave to amend and subsequently filed their Amended Complaint

                                  7    ("AC"). By the instant motion, defendants argue the deficiencies identified in the August

                                  8    26 Order have not been cured, and, consequently, they again seek dismissal of the

                                  9    above-referenced claims.2 The Court first addresses defendants' arguments as to

                                  10   Counts IV and V.

                                  11   A. Count IV

                                  12          Count IV, titled "Restraint of Trade in Violation of the Minnesota Antitrust Law of
Northern District of California
 United States District Court




                                  13   1971" and asserted against all defendants, is based on a theory that Seagate Plaintiffs

                                  14   were damaged by defendants' alleged conspiracy to fix the price of "suspension

                                  15   assemblies," a "component of hard disk drives" (see AC ¶¶ 1, 279), in that Seagate

                                  16   Plaintiffs "paid higher prices for suspension assemblies than [they] would have in the

                                  17   absence of Defendants' unlawful conduct" (see AC ¶ 244).

                                  18          Under Minnesota law, specifically, subdivision 1 of Minn. Stat. § 325D.53, a

                                  19   conspiracy to fix "the market price . . . of any commodity" is unlawful. See Minn. Stat.

                                  20   § 325D.53, subdiv. 1. Pursuant to § 325D.54, the scope of § 325D.53 is limited to the

                                  21   following two circumstances:

                                  22          (a) any contract, combination, or conspiracy when any part thereof was
                                              created, formed, or entered into in this state; and
                                  23
                                              (b) any contract, combination, or conspiracy, wherever created, formed, or
                                  24

                                  25          1
                                                  By order filed December 1, 2020, the Court took the matter under submission.
                                  26          2
                                                 In Count I, Seagate Plaintiffs seek relief under the Sherman Act and, in Counts II
                                  27   and III, they seek relief under California law, all based on the same alleged conspiracy
                                       and injury. Defendants do not move to dismiss Counts I, II, or III, other than to the extent
                                  28   those claims are asserted against Headway.

                                                                                     2
                                         Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 3 of 9




                                  1              entered into; any establishment, maintenance, or use of monopoly power;
                                                 and any attempt to establish, maintain, or use monopoly power; whenever
                                  2              any of the foregoing affects the trade or commerce of this state.
                                  3    See Minn. Stat. § 325D.54 (emphases added).

                                  4              In its August 26 Order, the Court dismissed Count IV as asserted in the initial

                                  5    complaint, for the reason that Seagate Plaintiffs had not alleged facts to support a finding

                                  6    that the asserted conspiracy was "created, formed, or entered" in Minnesota, see Minn.

                                  7    Stat. § 325D.54(a), or, alternatively, that the asserted conspiracy "affect[ed] the trade or

                                  8    commerce" of Minnesota, see Minn. Stat. § 325D.54(b), i.e., that any of them had

                                  9    purchased suspension assemblies in Minnesota, see City of St. Paul v. FMC Corp., 1990

                                  10   WL 265171, at 7 (D. Minn. February 27, 1990) (finding § 325D.54(b) applies only to

                                  11   "purchases made" in Minnesota; dismissing claim based on purchases in other states).

                                  12   By the instant motion, defendants argue the AC still lacks any such factual allegations,
Northern District of California
 United States District Court




                                  13   thus again failing to plead a viable claim under Minnesota law, and, even if the newly

                                  14   added allegations suffice for such purpose, they do not suffice to plead Article III

                                  15   standing. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (holding plaintiff

                                  16   establishes standing under Article III only where plaintiff shows it "suffered an injury in

                                  17   fact").

                                  18             As defendants point out, district courts, in considering the showing a non-resident

                                  19   plaintiff must make to establish it has Article III standing to bring a price-fixing antitrust

                                  20   claim under a state law, have found such plaintiff must have purchased the price-fixed

                                  21   product in that state. See In re Capacitors Antitrust Litig., 154 F. Supp. 3d 918, 925-27

                                  22   (N.D. Cal. 2015) (noting, "[i]t is of no moment that a state statute might purport to

                                  23   expressly give the plaintiff a right to sue") (citing cases); see also, e.g., In re Glumetza

                                  24   Antitrust Litig., 2020 WL 1066934, at *10 (N.D. Cal. March 5, 2020) (holding, where "the

                                  25   injury alleged is the overcharge at each purchase . . ., the scope of standing is limited to

                                  26   the locations of the purchases"); In re Packaged Seafood Products Antitrust Litig., 242 F.

                                  27   Supp. 3d 1033, 1095 (S.D. Cal. 2017) (holding "[i]n the absence of a named Plaintiff who

                                  28   has purchased a product within the relevant state . . . [,] there can be no determination
                                                                                       3
                                         Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 4 of 9




                                  1    that an interest was harmed that was legally protected under the relevant state's laws")

                                  2    (emphasis omitted). The Court finds such cases persuasive, and, consequently,

                                  3    considers whether Seagate Plaintiffs have "clearly" alleged any of those entities

                                  4    purchased suspension assemblies in Minnesota. See Spokeo, 136 S. Ct. at 1547

                                  5    (holding, "at the pleading stage, the plaintiff must clearly allege facts demonstrating each

                                  6    element" of standing) (internal quotation, alteration, and citation omitted).

                                  7            In arguing they have alleged such purchases, Seagate Plaintiffs first cite to ¶ 280

                                  8    of the AC, which states: "Defendants and their co-conspirators have agreed, combined,

                                  9    and conspired to raise, fix, maintain, or stabilize the prices of and allocate market shares

                                  10   for suspension assemblies sold to purchasers, including Seagate, in Minnesota and

                                  11   outside of Minnesota for hard disk drives delivered to Minnesota." (See AC ¶ 280.) Such

                                  12   allegation, however, does not state whether "Seagate" was one of the purchasers who
Northern District of California
 United States District Court




                                  13   purchased "in Minnesota" as opposed to "outside of Minnesota" (see id.), and,

                                  14   consequently, does not "clearly allege," see Spokeo, 136 S. Ct. at 1547, the requisite

                                  15   injury in fact.

                                  16           The additional allegations on which Seagate Plaintiffs rely likewise fail to allege a

                                  17   purchase in Minnesota. Although Seagate Plaintiffs allege an entity described as

                                  18   "Seagate's Commodities Management Team" engaged in "negotiations" with

                                  19   "Defendants" in Minnesota, including "negotiating the pricing for . . . suspension

                                  20   assemblies" (see AC ¶¶ 155-157), Seagate Plaintiffs do not allege any contract resulting

                                  21   from such negotiations was entered in Minnesota. Similarly, although Seagate Plaintiffs

                                  22   allege "Defendants shipped certain suspension assemblies to Seagate's offices," both

                                  23   "in" and "outside of" Minnesota (see AC ¶¶ 158-59), Seagate Plaintiffs do not allege any

                                  24   contract for any such shipment was entered in Minnesota. See In re Capacitors, 154 F.

                                  25   Supp. 3d at 927-28 (holding "receiving deliveries of price-fixed goods that were

                                  26   purchased elsewhere does not constitute an Article III injury-in-fact under the antitrust

                                  27   . . . laws").

                                  28           Accordingly, Count IV is subject to dismissal.
                                                                                      4
                                        Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 5 of 9




                                  1    B. Count V

                                  2           Count V, titled "Breach of Contract – Nondisclosure Agreements" and asserted

                                  3    against all defendants other than Headway, is based on the allegations (1) that each

                                  4    defendant "signed or was otherwise bound by" a nondisclosure agreement with plaintiff

                                  5    Seagate Technology LLC (see AC ¶ 176), (2) that "Seagate" disclosed to defendants

                                  6    "confidential business information pursuant to these NDAs" (see AC ¶ 288), (3) that

                                  7    defendants NHK Spring Co. Ltd. ("NHK") and its subsidiaries, TDK Corporation ("TDK")

                                  8    and its subsidiaries, and Hutchinson Technology Inc. ("HTI") constitute three "Defendant

                                  9    families," (4) that "NHK, TDK, and HTI each shared information that Seagate had

                                  10   provided it under the NDAs with each of the other Defendant families" (see SAC ¶ 292),

                                  11   and (5) that, as a result, Seagate Plaintiffs "paid more than [they] otherwise would have

                                  12   paid in the absence of the Defendants' improper use of Seagate's confidential
Northern District of California
 United States District Court




                                  13   information." (See SAC ¶ 294.)

                                  14          In its August 26 Order, the Court dismissed Count V as asserted in the initial

                                  15   complaint, finding Seagate Plaintiffs had not alleged facts to establish a causal

                                  16   connection between the alleged breaches of the NDAs and the claimed injury, namely,

                                  17   the payment of higher prices for suspension assemblies. By the instant motion,

                                  18   defendants argue the AC lacks sufficient facts to show any claimed breach of the NDAs,

                                  19   and, in any event, again fails to plead causation. As set forth below, the Court is not

                                  20   persuaded.

                                  21          In the AC, Seagate Plaintiffs identify various categories of "confidential"

                                  22   information allegedly disclosed by a defendant to one or more of the other defendants

                                  23   (See, e.g., AC ¶ 206.b (alleging NHK disclosed to defendant Magnecomp Precision

                                  24   Technology Public Co. Ltd. ("MPT") "production volumes for current Seagate programs"

                                  25   and "new capacity for upcoming Seagate programs").) Defendants argue the AC

                                  26   nonetheless fails to allege such assertedly disclosed information was protected under the

                                  27   terms of the NDAs. Seagate Plaintiffs allege, however, that, after entering into the NDAs,

                                  28   the parties then entered into "periodic Supplements for Disclosure describing categories
                                                                                     5
                                        Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 6 of 9




                                  1    of confidential information" (see AC ¶ 176; see also AC ¶¶ 184, 189, 190, 197, 201), and

                                  2    that each of the categories identified in the AC is a category listed in such a Supplement

                                  3    (see AC ¶¶ 206.a-206.g), which allegations the Court finds sufficient to plead a breach.

                                  4           With respect to the issue of causation, the question presented is whether Seagate

                                  5    Plaintiffs have added allegations sufficient to show a "'casual connection' between the

                                  6    asserted exchanges of Seagate Plaintiffs' confidential information and the claimed

                                  7    damages." (See August 26 Order at 4:17-19 (quoting St. Paul Fire & Marine Ins. Co. v.

                                  8    American Dynasty Surplus Lines Ins. Co., 101 Cal. App. 4th 1038, 1061 (2002).) In the

                                  9    AC, Seagate Plaintiffs now allege defendants, by improperly receiving confidential pricing

                                  10   information, "had no reason to lower prices to increase (or at least maintain) their share

                                  11   of TAM"3 because they now "knew Seagate's target TAM allocations and pricing for other

                                  12   suppliers." (See AC ¶ 213.) Additionally, Seagate Plaintiffs now allege defendants, by
Northern District of California
 United States District Court




                                  13   sharing "product roadmaps, development timing, and forecasts" disclosed under the

                                  14   NDAs, "could coordinate their utilization and costs across projects to inflate the material

                                  15   cost provided to Seagate and support a higher price." (See AC ¶ 217.)

                                  16          Defendants argue Seagate Plaintiffs, given their allegations as to an antitrust

                                  17   conspiracy, nonetheless cannot "claim that any breach of the confidentiality provisions

                                  18   was a 'substantial factor' in causing allegedly supracompetitive prices to Seagate," and

                                  19   that "any breach of the NDAs would be merely incidental." (See Defs.' Mot. at 9:4-7.) In

                                  20   essence, defendants are contending parties to a conspiracy to charge supracompetitive

                                  21   prices would charge supracompetitive prices irrespective of whether they also exchanged

                                  22   confidential information disclosed under an NDA. A plaintiff, however, "may set out 2 or

                                  23   more statements of a claim . . . alternatively." See Fed. R. Civ. P. 8(d)(2). Moreover,

                                  24   "the law recognizes that there may be multiple causes of a plaintiff's injury." See Third

                                  25

                                  26          3
                                                "TAM," or "total available market," is a reference to "demand volumes." (See AC
                                  27   ¶ 205.) Seagate Plaintiffs allege that, under the terms of the NDAs, they disclosed their
                                       "preferred allocation of TAM among suppliers" with "the expectation and understanding
                                  28   that the Defendant would not share it with other Defendants." (See id.)

                                                                                    6
                                         Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 7 of 9




                                  1    Eye Blind, Inc. v. Near North Entertainment Ins. Services, LLC, 127 Cal. App. 4th 1311,

                                  2    1319 (2005); (see AC ¶ 212) (alleging defendants used information obtained through

                                  3    breaches of NDAs "in furtherance of the conspiracy . . . to allocate market shares [and]

                                  4    raise prices").)

                                  5           Accordingly, Count V is not subject to dismissal.

                                  6    C. Claims Against Headway

                                  7           Seagate Plaintiffs bring the instant action against ten defendants, one of which is

                                  8    Headway, an entity alleged to be "wholly owned by TDK." (See AC ¶ 47.) Specifically,

                                  9    Seagate Plaintiffs assert, as against Headway, Counts I, II, and III, each of which seeks

                                  10   relief based on the allegation that defendants conspired to fix the prices of suspension

                                  11   assemblies, in violation of either federal law (Count I) or California law (Counts II and III).4

                                  12          In its August 26 Order, the Court dismissed Counts I, II, and III as asserted against
Northern District of California
 United States District Court




                                  13   Headway, for the reason that the initial complaint included no factual allegations

                                  14   pertaining to said defendant. By the instant motion, defendants argue any newly

                                  15   asserted facts pertaining to Headway are insufficient to support a finding of liability.

                                  16          As it did in its initial complaint, Seagate Plaintiffs allege that, "as early as 2003,"

                                  17   defendants NHK, TDK, and HTI, along with "certain of their subsidiaries," entered into the

                                  18   price-fixing conspiracy. (See AC ¶ 74; Compl. ¶ 70.) In the initial complaint, Seagate

                                  19   Plaintiffs alleged HTI "was acquired by TDK" in 2016. (See Compl. ¶ 44.) The AC

                                  20   contains several new allegations pertaining to said acquisition, and, in particular,

                                  21   Headway's role therein.

                                  22          Specifically, Seagate Plaintiffs now allege (1) that, "[i]n or around 2007," TDK and

                                  23   NHK "started plotting against their fellow co-conspirator, HTI," which entity TDK and NHK

                                  24   viewed "as a common threat" (see AC ¶ 132), (2) that, "[f]or several years thereafter,"

                                  25   TDK and NHK, along with MPT, a subsidiary of TDK, "continued to conspire on ways to

                                  26

                                  27          4
                                              Seagate Plaintiffs also bring Count IV against Headway. As discussed above,
                                  28   however, Count IV is subject to dismissal in its entirety.

                                                                                      7
                                        Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 8 of 9




                                  1    'kick out' HTI" so they could "allocate the additional share between them" (see AC ¶ 136),

                                  2    (3) that, in June 2014, TDK and NHK "agreed that TDK would acquire HTI to prevent an

                                  3    HDD manufacturer from acquiring and vertically integrating HTI" (see AC 138), (4) that

                                  4    "TDK selected its subsidiary Headway to be the acquiring entity" (see AC ¶ 143), and

                                  5    (5) that "Headway entered [into] an agreement to acquire HTI on or about November 1,

                                  6    2015," which "acquisition was completed on or about October 6, 2016" (see AC ¶ 152).

                                  7           Additionally, Seagate Plaintiffs allege that "TDK used four of its senior executives

                                  8    to carry out the scheme to eliminate HTI through Headway" and that each of those four

                                  9    executives also held, at such time, "positions" in "Headway" (see AC ¶ 145), two as

                                  10   Directors," one as "the Executive Vice President," and the remaining individual as

                                  11   "President" of "Hydra Merger Sub," an entity described by Seagate Plaintiffs as "the

                                  12   Headway subsidiary that effectuated the acquisition" of HTI (see AC ¶¶ 147-50).
Northern District of California
 United States District Court




                                  13          Defendants argue the above-referenced new allegations are, for two reasons,

                                  14   insufficient. As set forth below, the Court disagrees.

                                  15          First, defendants argue that, if "HTI was a knowing participant in the alleged

                                  16   conspiracy, an object of that conspiracy cannot have been eliminating it." (See Defs.'

                                  17   Mot. at 10:7-9.) The Court understands defendants to be contending Headway's

                                  18   acquisition of HTI removed HTI from the conspiracy and, consequently, was not in

                                  19   furtherance of the conspiracy. As alleged in the AC, however, the elimination of an

                                  20   independent conspirator, HTI, furthered the aims of the other conspirators, NHK and TDK

                                  21   (see AC ¶ 133 (alleging NHK and TDK "agreed to 'get more share from HTI together,' as

                                  22   a way to profit more from their conspiracy")), and, as also alleged in the AC, Headway

                                  23   played a significant role in accomplishing that goal.

                                  24          Next, defendants assert the AC does not include sufficient facts to support a

                                  25   finding that "Headway consciously participated in the alleged conspiracy." (See Defs.'

                                  26   Mot. at 11:1-2.) Seagate Plaintiffs, however, allege that, prior to Headway's acquisition of

                                  27   HTI, one of Headway's Directors "had discussions with NHK about how the Defendants

                                  28   could 'kick out' HTI" (see AC ¶ 149) and that a Headway Vice President "had regular
                                                                                    8
                                        Case 3:19-md-02918-MMC Document 321 Filed 02/02/21 Page 9 of 9




                                   1   discussions with NHK about the acquisition" (see AC ¶ 147). At this stage of the

                                   2   proceedings, these allegations suffice to support an inference of knowledge. See NL

                                   3   Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986) (holding allegations in complaint

                                   4   must be construed in "the light most favorable" to plaintiff); see also Safeway Stores, Inc.

                                   5   v. FTC, 366 F.2d 795, 801 (1966) (holding, "[o]nce the existence of the common scheme

                                   6   is established, very little is required to show that [a] defendant became a party – slight

                                   7   evidence may be sufficient to connect a defendant to it.")5

                                   8          Accordingly, other than Count IV, Seagate Plaintiffs' claims against Headway are

                                   9   not subject to dismissal.

                                  10                                          CONCLUSION

                                  11          Defendants' motion to dismiss the Amended Complaint is hereby GRANTED in

                                  12   part and DENIED in part, as follows:
Northern District of California
 United States District Court




                                  13          1. To the extent defendants seek dismissal of Count IV, the motion is GRANTED,

                                  14   and Count IV is hereby DISMISSED.

                                  15          2. In all other respects, the motion is DENIED.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: February 2, 2021
                                                                                                MAXINE M. CHESNEY
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              5
                                  27            Defendants have not, for purposes of the instant motion, challenged the
                                       sufficiency of Seagate Plaintiffs' allegations that all defendants other than Headway were
                                  28   members of the conspiracy at the time Headway acquired HTI.

                                                                                     9
